                              MELISSA PIASECKI, M.D.
                                    FORENSIC PSYCHIATRY
                                  561 KEYSTONE AVE. #104
                                       RENO, NV 89503
                               775 722-1077 FAX 866 500-7716
                                   piaseckimd@gmail.com
                       BOARD CERTIFIED IN PSYCHIATRY AND FORENSIC PSYCHIATRY


                                     Report of Findings


January 28, 2020

Re: Teri Dean
Cause No. 5:19-cv-06022


I. Qualifications

I am a Professor of Psychiatry at University of Nevada, Reno School of Medicine.
I am currently certified by the American Board of Psychiatry and Neurology in
General Psychiatry and Forensic Psychiatry.

I am a practicing forensic psychiatrist and hold an active medical license in two
states. I am a consultant to the U.S. Department of Justice, Civil Rights Division.
In this role, I have participated in investigations of correctional facilities, including
a women’s prison. A copy of my CV, which includes publications, and a four year
Record of Testimony are attached.


II. Sources of Information

To complete this report of findings, I interviewed Ms. Dean by phone on 1.23.20.

I also reviewed the following documents related to this case:

1. Complaint: Teri Dean vs. Edward Bearden, Elijah Mosier, Todd Mustain, Kevin
Reed and Anne Precythe

2. Missouri Department of Corrections Medical Records 2013- 2019


III. Findings

My findings are based on the above documents, my assessment of Ms. Dean,



    Case 5:19-cv-06022-SRB Document 104-3 Filed 09/01/21 Page 1 of 7
my medical training, my experience as a psychiatrist and the published literature.
My opinions are held to a reasonable degree of medical and scientific certainty.

      1. Ms. Dean was incarcerated at the Chillicothe Correctional Institution in
      Missouri between June 2012 and October, 2018.

      2. During the time she was incarcerated at the Chillicothe Correctional
      Institution, Ms. Dean was sexually harassed and sexually assaulted by Mr.
      Edward Bearden, who was a correctional officer at Chillicothe. The
      harassment and abuse by Mr. Bearden included:

      a. Pat downs that were so rough and intrusive that Mr. Bearden put his
      hands and fingers into the labia of her vagina. He made harassing
      statements regarding her menstrual cycle when he detected a sanitary
      pad or a tampon.
      b. Grabbing her breasts with such force that her breasts were later sore
      and bruised.
      c. Shoving her into shelving, resulting in bruises, welts and red marks on
      her back, shoulder and back of her head.
      d. Repeatedly digitally penetrating her vagina, resulting in swelling of her
      vaginal tissues and pain with walking and urination
      e. Groping her upper legs during haircuts while his hands were hidden
      under a smock, resulting in injuries and scars on her hands when the
      groping led her to accidentally cut herself with scissors.
      f. Timing his visits to her cell in order to watch her undress.

      3. In addition to the physical injuries described above, the harassment and
      abuse by Mr. Bearden resulted in the following emotional injuries:

      a. Disturbed sleep with difficulty falling asleep and recurrent nightmares
      about the abuse. Specifically, Ms. Dean has nightmares of the assaults
      that occurred and nightmares of assaults in which Mr. Bearden holds her
      down and rapes her. She also has nightmares of being gang raped by the
      correctional officers named in the complaint.
      b. Ms. Dean described the frequency of nightmares as averaging every
      other night. She often wakes from the nightmares feeling disoriented and
      sweating, with difficulty breathing. She wakes up roommates when she
      cries out in her sleep.
      c. Anxiety symptoms characterized by chest pain, shakiness,
      hyperventilation and an urge to flee. These symptoms are triggered by the
      sound of keys. Mr. Bearden wore cologne and anxiety symptoms are
      triggered by the smell of cologne.
      d. New onset auditory hallucinations with the voice of Mr. Bearden.
      e. Feelings of self-disgust and self-blame.
      f. Thoughts of suicide and self-injurious behavior. Ms. Dean stopped
      eating for a period, with a wish to become ill and die.


                                         2

   Case 5:19-cv-06022-SRB Document 104-3 Filed 09/01/21 Page 2 of 7
  4. During the time she was incarcerated at the Chillicothe Correctional
  Institution, Ms. Dean was sexually harassed and sexually assaulted by Mr.
  Elijah Mosier, who was a correctional officer at Chillicothe. The
  harassment and abuse by Mr. Mosier included:

  a. Shoving her against a table and wall, resulting in bruises, welts and red
  marks on her arms and shoulders.
  b. Repeatedly digitally penetrating her vagina, resulting in bleeding and
  swelling of her vaginal tissues and pain with walking and urination.

  5. In addition to the physical injuries described above, the harassment and
  abuse by Mr. Mosier resulted in the following emotional injuries:

  a. Disturbed sleep with difficulty falling asleep and recurrent nightmares
  about the abuse. Specifically, Ms. Dean has nightmares of the assaults
  that occurred with Mr. Mosier and nightmares of sexual assaults in which
  Mr. Mosier rapes her. She also has nightmares of being gang raped by the
  correctional officers named in the complaint.
  b. Ms. Dean described the frequency of nightmares as averaging every
  other night. She often wakes from the nightmares feeling disoriented and
  sweating, with difficulty breathing. She wakes up roommates when she
  cries out in her sleep.
  c. Anxiety symptoms characterized by chest pain, shakiness,
  hyperventilation and an urge to flee. These symptoms are triggered by the
  sound of keys. Mr. Mosier wore cologne and anxiety symptoms are
  triggered by the smell of cologne.
  d. Thoughts of suicide and self-injurious behavior. Ms. Dean stopped
  eating for a period, with a wish to become ill and die.
  e. New onset auditory hallucinations with the voice of Mr. Mosier.
  f. Feelings of self-disgust and self-blame.

  6. During the time she was incarcerated at the Chillicothe Correctional
  Institution, Ms. Dean was sexually harassed and sexually assaulted by Mr.
  Todd Mustain, who was a correctional officer at Chillicothe. The
  harassment and abuse by Mr. Mustain included:

  a. Shoving her into a corner of a utility closet against mops and yanking
  her bra in order to expose her breasts, resulting in welts and red marks.
  b. Watching her in the shower before the administrative segregation unit
  had shower curtains.
  c. Verbally harassing her with explicit and disturbing sexual comments.



                                    3

Case 5:19-cv-06022-SRB Document 104-3 Filed 09/01/21 Page 3 of 7
  7.In addition to the physical injuries described above, the harassment and
  abuse by Mr. Mustain resulted in the following emotional injuries:

  a. Disturbed sleep with difficulty falling asleep and recurrent nightmares
  about the abuse. Specifically, Ms. Dean has nightmares of the assaults
  that occurred with Mr. Mustain and nightmares in which Mr. Mustain rapes
  her. She also has nightmares of being gang raped by the correctional
  officers named in the complaint.
  b. Ms. Dean described the frequency of nightmares as averaging every
  other night. She often wakes from the nightmares feeling disoriented and
  sweating, with difficulty breathing. She wakes up roommates when she
  cries out in her sleep.
  c. Anxiety symptoms characterized by chest pain, shakiness,
  hyperventilation and an urge to flee. These symptoms are triggered by the
  sound of keys and by tall men.
  d. Hypervigilance, since Mr. Mustain worked in several areas of the prison
  and “could pop up anywhere.”
  e. Thoughts of suicide and self-injurious behavior. Ms. Dean stopped
  eating for a period, with a wish to become ill and die.
  f. New onset auditory hallucinations with the voice of Mr. Mustain.
  g. Feelings of self-disgust and self-blame.
  h. Foregoing meals and showers in order to avoid verbal or visual contact
  with Mr. Mustain, out of fear of that he would sexually harass her when
  meal trays were passed out and that he would watch her shower.

  8. During the time she was incarcerated at the Chillicothe Correctional
  Institution, Ms. Dean was sexually harassed and sexually assaulted by Mr.
  Kevin Reed, who was a correctional officer staffing the kitchen at
  Chillicothe. The harassment and abuse by Mr. Reed included:

  a. Physical assaults that left marks and bruises.
  b. Verbal harassment and threats of rape.

  9. In addition to the physical injuries described above, the harassment and
  abuse by Mr. Reed resulted in the following emotional injuries:

  a. Disturbed sleep with difficulty falling asleep and recurrent nightmares
  about the abuse. Specifically, Ms. Dean has nightmares of the assaults
  that occurred and nightmares of sexual assaults in which Mr. Reed acted
  on his threats to “Bend you over the table and yank your khakis down.”
  She also has nightmares of being gang raped by the correctional officers
  named in the complaint.
  b. Ms. Dean described the frequency of nightmares as averaging every
  other night. She often wakes from the nightmares feeling disoriented and
  sweating, with difficulty breathing. She wakes up roommates when she
  cries out in her sleep.


                                    4

Case 5:19-cv-06022-SRB Document 104-3 Filed 09/01/21 Page 4 of 7
  c. Anxiety symptoms characterized by chest pain, shakiness,
  hyperventilation and an urge to flee.
  d. Feelings of nausea due to the disturbing and graphic threats he made
  to her.
  e. Thoughts of suicide and self-injurious behavior. Ms. Dean stopped
  eating for a period, with a wish to become ill and die.
  f. New onset auditory hallucinations with the voice of Mr. Reed.
  g. Feelings of self-disgust and self-blame.

  10. As an inmate in a correctional facility, Ms. Dean had no means to
  avoid or escape the abusers. She noted that the correctional officers could
  “call her to the back” at any time and Mr. Mosier, as a Sargent, could “take
  you anywhere.”

  11. Ms. Dean was threatened with and experienced the consequence of
  solitary confinement (“administrative segregation”) if she disclosed the
  assaults. When in confinement, she was unable to have contact with
  family visitors. She was placed in a “turtle suit” without clothing or
  underwear for up to three days at time.

  12. Ms. Dean experienced the consequence of losing her belongings and
  having personal photos damaged by coffee or water. The loss of her
  belongings increased her fear of the correctional officers as she feared
  “what else they may be capable of.”

  13. Ms. Dean kept notes about the abuse in journals and calendars.
  These items were destroyed by the correctional officers.

  14. Ms. Dean suffered personal losses among family members. Following
  these losses, she experienced grief. She observed that the assaults from
  the correctional officers increased during this period. She noted that they
  “swooped in” after her son died. When she was observed crying, one of
  the abusive officers called her into the back where she was assaulted.
  The four correctional officers laughed about her and gave the impression
  that they were making bets.

  15. Ms. Dean has experienced disabling symptoms of Post-traumatic
  Stress Disorder (PTSD). This is a psychiatric disorder that follows a
  traumatic experience or event. The sexual assaults at the Chillicothe
  Correctional Institution occurred repeatedly and constituted a broad and
  extended series of traumas.

  16. Ms. Dean experiences symptoms of PTSD that are directly related to
  the sexual assaults when she was in custody at the Chillicothe
  Correctional Institution. The categories of PTSD symptoms include:


                                    5

Case 5:19-cv-06022-SRB Document 104-3 Filed 09/01/21 Page 5 of 7
  a. Intrusive and distressing recall of the assaults in the form of nightmares
  and intrusive memories.
  b. Anxiety and physiological reactions that are triggered by reminders of
  the abuse.
  c. Negative thoughts and emotions about herself and others
  d. Psychological over-activation such as hypervigilance, irritability and
  poor sleep.
  e. Avoidance of activities, places and situations related to the abuse, to
  avoid activation of anxiety and physiological symptoms.

  17. As a result of PTSD symptoms, Ms. Dean has experienced clinically
  significant distress and a decreased ability to function. Her symptoms of
  PTSD and decreased functioning include:

  a. Her sleep is disrupted, of decreased duration and she regularly
  experiences nightmares that awaken her.
  b. She no longer participates in sports or runs on the track in order to
  avoid correctional officers looking at her. She has recurrent thoughts of
  Mr. Mosier making comments about her breasts when he watched her run
  on the track.
  c. Her capacity to function socially is impaired. She isolates on her bunk
  and has few friends. She is reluctant to interact with peers.
  d. She experiences feelings of doubt and self-blame regarding her role in
  the abuse.
  e. Her ability to contemplate a future is impaired. She sees her future self
  as “paranoid, skeptical and mistrusting.” She can no longer be optimistic
  about her future.
  f. She experiences high levels of anxiety, panic, racing thoughts, anger,
  mood swings, depression, memory impairment and anhedonia.

  18. Prior to the abuse at the Chillicothe Correctional Institution, she did not
  experience disorienting nightmares, panic symptoms, bipolar disorder,
  hallucinations, suicidal thoughts or Crohn’s disease.

  19. Following the abuse at the Chillicothe Correctional Institution, Ms.
  Dean has been treated for trauma-related nightmares with the medication
  Prazosin. While incarcerated, she has been treated with an antipsychotic
  medications (Geodon, Risperdal) for auditory hallucinations and paranoia,
  antidepressants (Effexor, Cymbalta, Celexa, Remeron, Zoloft,) for
  depression and anxiety and mood stabilizing medication (Lamictal,
  Trileptal). Her symptoms have not remitted with treatment.

  20. Ms. Dean required emergency surgery for Crohn’s disease. Her
  disease progressed as a result of her reluctance to seek medical help at
  Chillicothe Correctional Institution. Her reluctance was based on the
  relationships between the medical staff and the correctional officers who


                                     6

Case 5:19-cv-06022-SRB Document 104-3 Filed 09/01/21 Page 6 of 7
      were abusing her.

      21. Ms. Dean will require ongoing individual psychotherapy for at least ten
      years and for the foreseeable future.

      22. Ms. Dean will require ongoing individual psychiatric care for
      medication management for the foreseeable future.
.
IV. Statement of Compensation

SLU and I have an agreement for a discounted hourly rate of $250/hour.
Compensation for my professional services related to this report is capped at
$6,000.

Please contact me if you have any questions about this report.

Sincerely,




Melissa Piasecki, M.D.




                                        7

   Case 5:19-cv-06022-SRB Document 104-3 Filed 09/01/21 Page 7 of 7
